COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER

Appellate case name:        Okechukwu Oziri Nwosu v. The State of Texas

Appellate case number:      01-20-00320-CR

Trial court case number: 1439656

Trial court:                179th District Court of Harris County

         During the trial of this case, the District Attorney’s office filed a motion to disqualify itself
from the prosecution because an attorney who had represented the appellant at trial had withdrawn
and joined the Harris County District Attorney’s Office. The District Attorney asked for
appointment of a district attorney pro tem, which was granted. Tommy L. LaFon was appointed
as district attorney pro tem. During the next three years, additional district attorneys pro tem were
appointed.
         Appellant pleaded guilty and was sentenced on March 5, 2020 to 15 years in the
Correctional Institutions Division of the Texas Department of Criminal Justice. The trial court
initially signed a certification of defendant’s right of appeal finding that appellant waived the right
to appeal, but the trial court subsequently signed a certification that this was a plea-bargain case
and appellant had the right to appeal matters raised by written motion filed and ruled on before
trial. Appellant filed a notice of appeal on March 13, 2020.
        The State filed its brief in September 2020, but later determined that it should have been
recused and in October 2020, the State filed a motion to strike and withdraw its brief from public
and court access. This Court granted the motion and the State’s brief was stricken. The State
subsequently filed a motion for extension of time and to abate the appeal, filed by the district
attorney pro tem who had been appointed for trial, claiming that she had agreed to represent the
State as trial counsel but was not an appellate attorney and asked that we grant additional time for
an appellate pro tem attorney for the State to be appointed.
        Accordingly, the motion to abate is granted and the appeal is abated and remanded to
the trial court for appointment of pro tem appellate counsel for the State in this case. A
supplemental clerk’s record containing documentation of the appointment of pro tem counsel shall
be filed in this Court within 30 days of the date of this order. The motion for extension is granted
and the deadline for filing the State’s brief is extended until 30 days after the supplemental clerk’s
record is filed in this Court.
        It is so ORDERED.
Judge’s signature: ____/s/ Richard Hightower_______
                    Acting individually  Acting for the Court


Date: __March 16, 2021____